Title: From Alexander Hamilton to John H. Buell, 20 September 1799
From: Hamilton, Alexander
To: Buell, John H.


          
            Sir,
            New York Sept.  20th. 1799
          
          You are directed on the receipt of the this to repair without delay to Bennington in the State of Vermont to be employed in the recruiting Service. When there you will immediately please to report yourself immediately to me for further Orders
          With great consideration &
           Major John H. Bewell
        